DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 4/26/2022.
Claim 1 has been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitations “the ordered steps” and "the parallel steps" in lines 2 and  6 of the claim respectively.  There is insufficient antecedent basis for these limitation in the claim.
Claim 20 is rejected because it depends from a base claim that has been rejected and fails to cure the deficiencies of the base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Bassov et al. (US 2020/0241778).
With respect to claim 19 Bassov teaches of a computer-implemented method for deduplicating user data for storage, comprising recursively performing the ordered steps of: a. receiving a transmission of user data for storage (paragraph 30, 36, 38; where a write data operation is received from the host); 
b. extracting from the first transmission of user data non-duplicative data (paragraph 36, 38; where the frontend translates the protocol specific request into a storage system request and the write data is stored in the system cache.  This includes data that is not a duplicate of existing data);
c. buffering the non-duplicative data (fig. 2b; paragraph 36, 38; where the write data is stored to the system cache, this includes data that is not a duplicate of existing data);
d. upon completing buffering the non-duplicative data, performing the parallel steps asynchronously: i. compressing the buffered non-duplicative data (paragraph 38; where data that is not a duplicate of an existing portion already stored is compressed.  This is done asynchronous with receiving the write request containing the same data) and 
ii. reverting to step a to receiving another transmission of user data and proceed to steps b-d (paragraph 37-38; as multiple writes can be received, the process must repeat to process each of the writes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassov et al. (US 2020/0241778) and Geiger et al. (US 2003/0061457).
With respect to claim 1, Bassov teaches of a method for processing deduplication backup operations, comprising: receiving user data for backup (paragraph 30, 36, 38; where a write data operation is received from the host);
processing protocol of the user data (paragraph 36; where the frontend translates the protocol specific request into a storage system request);
performing deduplication filtering to identify duplication in the data (fig. 2b; paragraph 36, 38; where the data deduplication determines if the original data is a duplicate on an existing portion already stored);
when the filtering identifies non-duplicated data to be stored, buffering the non- duplicated data (fig. 2b; paragraph 38; where the write data is stored to the system cache, this includes data that is not a duplicate of existing data);
upon completion of buffering, notifying protocol layer of completion and receiving next user data for backup (fig. 2b; paragraph 36, 38; where the inline layer performs processing  and the backend layer facilitates movement of the data between the system cache and the permanent NV storage.  Where another write operation can be received); and, 
compressing the non-duplicated data to be stored (fig. 2b; paragraph 38; where the original data portion that is not a duplicate is compressed and stored in its compressed form in the nonvolatile storage).
Bassov fails to explicitly teach of in parallel with receiving next user data, compressing the non-duplicated data to be stored.
However, Geiger teaches of in parallel with receiving next user data, compressing the non-duplicated data to be stored (paragraph 172; where the engine compresses the data received at its input buffer while it is concurrently acquiring more data from the data source.  In the combination the non deduplicated data of Bassov is being compressed).
Bassov and Geiger are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Bassov and Geiger before the time of the effective filing of the claimed invention to incorporate the compressing of data while obtaining additional input data in Bassov as taught in Geiger.  Their motivation would have been to increase the processing throughput.
With respect to claim 2, Bassov teaches of wherein buffering the non-duplicated data comprises storing the non-duplicated data in uncompressed format (paragraph 36, 38; where the write data is written to the system cache prior to any of it being compressed).
With respect to claim 5, Bassov teaches of wherein compressing the non-duplicated data comprises using a co-processor to perform the compression (fig. 2b; paragraph 27, 36-38; where the inline processing layer of the processor node compresses the not duplicated data).
With respect to claim 6, Bassov teaches of storing compressed data output by the co-processor in a disk array (fig. 2b; paragraph 17, 36-38; where the compressed data is stored to the storage.  The storage may be rotating disk drives, or solid state drives).
With respect to claim 7, Bassov teaches of prior to storing the compressed data, packing and sealing the compressed data (paragraph 30, 38; whereas the storage is made of RAID groupings.  Thus, the data would have to be formatted for RAID prior to being written on a RAID device).
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassov and Geiger as applied to claim 2 above, and further in view of Maciejewski et al (US 2019/0042443).
With respect to claim 3, the combination of Bassov and Geiger fails to explicitly teach of wherein buffering the non-duplicated data comprises storing the non-duplicated data in a persistent memory (PMEM).
However, Maciejewski teaches of wherein buffering the non-duplicated data comprises storing the non-duplicated data in a persistent memory (PMEM) (paragraph 43; where the buffer is persistent memory).
Bassov, Geiger, and Maciejewski are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Bassov, Geiger, and Maciejewski before the time of the effective filing of the claimed invention to make the buffer of the combination of Bassov and Geiger a persistent memory buffer as taught in Maciejewski.  Their motivation would have been to increase the speed in accessing the buffer.
With respect to claim 4, Maciejewski teaches of wherein storing the non-duplicated data in a persistent memory comprises writing the data using direct access (paragraph 43; where incoming data is received directly into the persistent memory buffer).
The reasons for obviousness are the same as those indicated above with respect to claim 3.
Claim(s) 8-9, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassov et al. (US 2020/0241778) and Maciejewski et al (US 2019/0042443).
With respect to claim 8, Bassov teaches of a system for deduplicating user data for storage, comprising: a processor executing a protocol layer and a filter layer (fig. 2b; paragraph 36-38; where the frontend translates the protocol specific request into a storage system request, and where the data deduplication determines if the original data is a duplicate on an existing portion already stored);
a buffer on memory bus and buffering uncompressed data from the filter layer (fig. 2b; paragraph 36-38; where the system cache buffers the write data which includes the data that is not a duplicate);
a co-processor executing compression on uncompressed data stored in the persistent memory (fig. 2b; paragraph 36-38; where the inline processing layer of a processor node compresses the data that is not a duplicate);
a storage device storing compressed data from the co-processor (fig. 2b; paragraph 38; where the compressed data is stored on storage 110).
Bassov fails to explicitly teach of a persistent memory.
However, Maciejewski teaches of a persistent memory residing on memory bus (fig. 1-2; paragraph 43; where the buffer is persistent memory).
The combination of Bassov  and Maciejewski teaches of a persistent memory residing on memory bus and buffering uncompressed data from the filter layer (Bassov, paragraph 36-38; Maciejewski, paragraph 43; in the combination the persistent memory buffer of Maciejewski is storing the write data of Bassov).
Bassov, and Maciejewski are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Bassov, and Maciejewski before the time of the effective filing of the claimed invention to make the buffer of Bassov a persistent memory buffer as taught in Maciejewski.  Their motivation would have been to increase the speed in accessing the buffer.
With respect to claim 9, Bassov teaches of wherein the co-processor compresses the uncompressed data asynchronously to the processor executing the protocol layer and the filter layer (paragraph 36-38; where the inline processing layer compresses the not duplicate data after the frontend translates the request and the inline processing layer determines if there is data that is not duplicated).
With respect to claim 15, the combination of Bassov teaches of a computer program product comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein to be executed by one or more processors and one or more co-processors coupled to a buffer memory residing on memory bus (fig. 2b; paragraph 6, 36-38; where the software is executed on processor nodes and various processing layers), the program code including instructions to: 
receive user data for backup (paragraph 30, 36, 38; where a write data operation is received from the host); 
operate the processor to process protocol of the user data (paragraph 36; where the frontend translates the protocol specific request into a storage system request);
operate the processor to perform deduplication filtering to identify duplication in the user data (fig. 2b; paragraph 36, 38; where the data deduplication determines if the original data is a duplicate on an existing portion already stored); 
operating the buffer memory to buffer non-duplicated data obtained from the deduplication filtering (fig. 2b; paragraph 38; where the write data is stored to the system cache, this includes data that is not a duplicate of existing data); 
upon completion of buffering, notifying protocol layer of completion and receive next user data for backup (fig. 2b; paragraph 36, 38; where the inline layer performs processing  and the backend layer facilitates movement of the data between the system cache and the permanent NV storage.  Where another write operation can be received); and, 
operating the co-processor asynchronously to compress the non-duplicated data to be stored (paragraph 38; where data that is not a duplicate of an existing portion already stored is compressed by the inline processing layer.  This is done asynchronous with receiving the write request containing the same data to the system cache).
	Bassov fails to explicitly teach of (1) a persistent memory residing on memory bus, (2) operating the persistent memory to buffer non-duplicated data obtained from the deduplication filtering.
	However, Maciejewski teaches of a persistent memory residing on memory bus (fig. 1-2; paragraph 43; where the input data is directly written into the persistent memory buffer).
The combination of Bassov and Maciejewski teaches of operating the persistent memory to buffer non-duplicated data obtained from the deduplication filtering (Bassov, paragraph 36-38; Maciejewski, paragraph 43; in the combination the persistent memory buffer of Maciejewski is storing the write data of Bassov that includes the data that is not duplicated).
Bassov, and Maciejewski are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Bassov, and Maciejewski before the time of the effective filing of the claimed invention to make the buffer of Bassov a persistent memory buffer as taught in Maciejewski.  Their motivation would have been to increase the speed in accessing the buffer.
With respect to claim 16, the combination of Bassov and Maciejewski teaches of wherein the program code includes further instructions to buffer the non-duplicated data using direct access (DAX) mode (Maciejewski, paragraph 43; where in the combination the directly buffering data into the persistent memory buffer is the not duplicated data of Bassov).
The reasons for obviousness are the same as indicated above with respect to claim 15.
With respect to claim 17, Bassov teaches of wherein the program code includes further instructions to store the compressed data in a storage device (paragraph 38; where the compressed data is written to storage 110).
With respect to claim 18, Bassov teaches of wherein the storage device comprises redundant array of independent disks (RAID) and the program code includes further instructions to pack the compressed data for storage in the RAID (paragraph 30, 38; whereas the storage is made of RAID groupings.  Thus, the data would have to be formatted for RAID prior to being written on a RAID device).
With respect to claim 20, Bassov teaches of the compressing is executed by a co- processor (fig. 2b; paragraph 36-38; where the inline processing layer of a processor node compresses the data that is not a duplicate).
Bassov fails to explicitly teach of wherein the buffering is executed by direct write mode into persistent memory.
However, Maciejewski teaches of wherein the buffering is executed by direct write mode into persistent memory (paragraph 43; where the input data is directly written into the persistent memory buffer).
Bassov, and Maciejewski are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Bassov, and Maciejewski before the time of the effective filing of the claimed invention to make the buffer of Bassov a persistent memory buffer as taught in Maciejewski.  Their motivation would have been to increase the speed in accessing the buffer.
Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassov and Maciejewski as applied to claim 9 above, and further in view of Kennedy, “Intel QuickAssist Technology and OpenSSL-Benchmarks and Setup Tips.”
With respect to claim 10, the combination of Bassov and Maciejewski fails to explicitly teach of wherein the co-processor comprises QuickAssist Technology.
However, Kennedy teaches of wherein the co-processor comprises QuickAssist Technology (page 1; where Quick Assist technology is a hardware accelerator for compression algorithms).
Bassov, Maciejewski, and Kennedy are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Bassov, Maciejewski, and Kennedy before the time of the effective filing of the claimed invention incorporate the QAT of Kennedy into the inline processing layer of the combination of Bassov and Maciejewski.  Their motivation would have been to increase the speed in performing compression (Kennedy, page 1).
With respect to claim 11, the combination of Bassov, Maciejewski, and Kennedy teaches of wherein the persistent memory buffers uncompressed data using direct access (Maciejewski paragraph 43; where incoming data is received directly into the persistent memory buffer.  In the combination the data is the write data of Bassov).
The reasons for obviousness are the same as those indicated above with respect to claim 8.
With respect to claim 12, Bassov teaches of wherein the uncompressed data from the filter layer comprises non-duplicated data (paragraph 36-37; where the write data contains data that is not duplicated).
With respect to claim 13, Bassov teaches of wherein the storage device comprises redundant array of independent disks (RAID) (paragraph 30, 38; where the storage is made of RAID groupings).
With respect to claim 14, Bassov teaches of a packing layer organizing the compressed data for storage in the RAID (paragraph 30, 38; whereas the storage is made of RAID groupings.  Thus, the data would have to be formatted for RAID prior to being written on a RAID device).

Response to Arguments
Applicant’s arguments, see page 7 of the remarks, filed 4/26/2022, with respect to the rejection(s) of independent claim(s) 1, 15, and 19 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bassov et al. (US 2020/0241778) and Geiger et al. (US 2003/0061457).
Applicant’s arguments, see page 8 of the remarks, filed 4/26/2022, with respect to the rejection(s) of independent claim(s) 8 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bassov et al. (US 2020/0241778) and Maciejewski et al (US 2019/0042443).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Krofcheck/Primary Examiner, Art Unit 2138